White, Presiding Judge.
When the oats alleged to have been stolen were found in defendant’s crib, defendant told the searching party that he had bought the oats from one Jim Bond, and it was in proof by the testimony of Jim Bond, Kemp Bond *181and Chas. T. Bather, that, in the months of August and Septemjust preceding the alleged burglary (first of October), Jim Bond had purchased as much as eleven bushels of oats of Bather, most of which he let appellant have.
Opinion delivered March 9, 1887.
On this state of facts there were clearly two theories; for the State, that the oats found were taken from the burglarized premises; for the defense, that defendant had purchased them. The only defense relied upon, as we read the evidence, was a purchase. This theory was not directly submitted as part of the case in the charge of the court to the jury. It is true that the court properly instructed the jury with regard to explanations made by a defendant when found in possession of property recently stolen (Miller alias, McCain v. The State, 18 Texas Ct. App., 34; Windham v. The State, 19 Texas Ct. App., 413); but defendant denied that the property was stolen, and, on the contrary, positively claimed to have purhased it.
It is a well settled rule in criminal practice that "a defendant is entitled to have a distinct and affirmative presentation to the jury by the charge of the court of the issues which arise upon the evidence, to the end that the jury shall not ignore his defenses, but may be guided to the proper verdict if they find his evidence true; and, however improbable his evidence may seem to the trial court, it is his right to have its truth or falsity determined by the jury without being forestalled by the charge of the court.” (White v. The State, 18 Texas Ct. App., 57; Irvine v. The State, 20 Texas Ct. App., 13; Herron v. The State, Id., 296.)
Because the charge of the court failed to present the law pertinent to the only defense relied upon by appellant on his trial in the lower court, the judgment is reversed and the cause remanded.

JReversed and remanded.